Carter, J.
(dissenting). — The bill shows that the appellants constructed a bridge over Cross Creek, a navigable stream in Alachua county for the purpose of enabling the public to cross said creek, and although there is a general allegation that “all navigation over the said Cross Creek is stopped,” yet this broad allegation is. limited and- controlled *315by other averments showing that navigation is only partially obstructed by the bridge, or rather, that navigation for complainant’s vessel and steamboats of sufficient size to manage the legitimate business, is obstructed. The answer of the defendants denies this allegation and alleges that complainant’s boat is unreasonably large, and that boats of sufficient size to accommodate the business can navigate the creek notwithstanding the bridge. The evidence shows that the bridge stands more than four feet above high water; that there is a span eighteen feet wide between pillars, and that naphtha boats standing four feet above water can safely pass under the bridge. From the depth of the water and the width of the openings between pillars and the heighth of the bridge as shown by testimony it is very clear that timber rafts and small vessels are not at all obstructed by the bridge. Under these circumstances I have no hesitation in saying that equity had jurisdiction to grant relief to complainant who for years before the bridge was built had an established business in the navigation of a steamboat over Cross Creek, which business was practically destroyed by the building of the bridge. He suffers an injury different in kind and not merely in degree from the general public, for the common right of navigation is not denied or obstructed to those who may desire to raft timber or operate smaller vessels than that owned by complainant. As to what constitutes special injury in cases of this nature see a very full discussion in 2 Wood on Nuisances (3rd ed.) section 645 et seq.
Cockrell, J., concurs.